Citation Nr: 0612529	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  95-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of residuals of frostbite of both feet, with 
onychomycosis and tinea pedis, rated as 10 percent disabling 
prior to January 11, 1998.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1974 to August 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  Most 
recently, in September 2005, the matter was remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

Residuals of frostbite of both feet, with onychomycosis and 
tinea pedis, from August 30, 1982 to January 11, 1998, is 
manifested by pain, redness, and chronic fungal infection.  


CONCLUSION OF LAW

The criteria for 30 percent evaluation for residuals of 
frostbite of both feet, with onychomycosis and tinea pedis, 
have been met.  38 U.S.C.A. §§ 1155, (West 2002 & Supp. 
2005); 38 C.F.R. 4.104, Diagnostic Code 7122(prior to January 
12, 1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.   The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.   The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the April 2004 notice, the October 
2005 supplemental statement of the case constituted 
subsequent process.  The claimant has not shown how any error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  The claimant was provided 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).   

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for the applicable 
rating codes.  This was accomplished in October 2005, which 
is sufficient under Dingess/Hartman.  The Court also stated 
that the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the Board 
is assigning a higher rating.  Once the RO effectuates the 
Board's grant, the RO can cure any VCAA notice defect with 
respect to the effective date element.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in April 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are of record.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2005).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2005).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

Under the relevant rating criteria contained in 38 C.F.R. § 
4.104, Diagnostic Code 7122, in effect prior to January 12, 
1998, bilateral residuals of frozen feet with mild symptoms 
of a cold injury or chilblains warrant a 10 percent 
evaluation.  Bilateral residuals of frozen feet with 
persistent moderate swelling, tenderness, redness, etc., 
warrant a 30 percent evaluation.  Bilateral residuals of 
frozen feet with loss of toes, or parts, and persistent 
severe symptoms warrant a 50 percent evaluation.  The rating 
criteria also provides that, with extensive losses, higher 
ratings might be warranted by reference to amputation ratings 
for toes and combination of toes; in the most severe cases, 
ratings for amputation or loss of use of one or both feet 
should be considered.  There is no requirement of loss of 
toes or parts for the persistent moderate or mild under this 
diagnostic code.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's residuals of frostbite of both feet, with 
onychomycosis and tinea pedis have been assigned a 10 percent 
disability evaluation.  The veteran asserts a higher 
evaluation is warranted.  The Board notes there is positive 
and negative evidence.  Overall, the Board finds the 
veteran's disability picture is more consistent with a 30 
percent rating.  

In August 1975, he was seen for painful frostbite.  In 1982, 
a VA examination disclosed coolness of the toes, scaling and 
a dystrophic nail.  In December 1994, he had a limping gait 
that he attributed to frostbite.  On VA examination in April 
2004, there was tenderness under the right great toe and 
diffusely around the right lateral malleolus and decreased 
sensation to pinprick on the sole of the left foot.  The June 
1999 VA examiner observed red, scaling, and peeling eruptions 
and stated that it was a well-established fact that sites of 
previous trauma, and the veteran's case cold injury, became 
more susceptible to the establishment of chronic fungus 
infections.  The veteran has reported chronic fungal 
infections.  The February 2000 VA examiner reported evidence 
of fungal infection in both feet with scaly lesions between 
the toes, and maceration between the toes in April 2004.  

The issue before the Board is the evaluation prior to January 
1998.  The Board has been presented with remarkably scant 
evidence.  However, the Board finds that the veteran's 
complaints have been relatively static and that there has 
been pain, decreased sensation and skin changes continuously.  
The fact that an adequate examination was not obtained until 
after 1998 does not lessen the likelihood that his 
manifestations have been relatively static.  Based upon the 
prior criteria, the Board concludes that a uniform evaluation 
is warranted. 

An evaluation in excess of 30 percent is not warranted.  
There is no competent evidence of loss of toes, or parts, and 
persistent severe symptoms.  In this regard, the Board notes 
the veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise. 
His statements do not constitute competent medical evidence 
that cold injury residuals are severe.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  The most probative evidence establishes that 
cold injury residuals/symptoms are, at most, moderate.  Such 
evidence is more probative of the degree of impairment.  The 
Board notes the April 2004 VA examination report reflects no 
loss of toes.  The February 2000 VA examiner reported normal 
findings in regard to the texture of the skin, hair growth, 
and peripheral pulses.  There was no evidence of atrophy, 
ulceration, crusting, exfoliations, abnormal discharge, foul 
odor, missing nails, or scars.  The Board finds the objective 
medical evidence to be more reliable.  A 30 percent 
evaluation for frostbite of both feet, with onychomycosis and 
tinea pedis is warranted.  

In sum, the veteran's residuals of cold injury with 
onychomycosis and tinea pedis, are manifested by pain, 
redness, and chronic fungal infection.  Thus, a 30 percent 
evaluation is supportable.  


ORDER

A 30 percent evaluation for residuals of frostbite of both 
feet, with onychomycosis and tinea pedis, from August 30, 
1982 to January 11, 1998, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


